DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a system for altering brainwaves comprising a light stimulus and a sound stimulus, classified in A61M 21/02.
II. Claim 18, drawn to a non-transitory computer-readable medium storing instructions to control a light emitter in a plurality of stages, classified in A61M 21/02.
III. Claim 19, drawn to a system for entraining a user’s circadian rhythms by adjusting light conditions to match predefined natural sunrise and sunset conditions, classified in A61M 21/02.
IV. Claim 20, drawn to a system for supporting a user’s sleep by adjusting a stimulus in response to a determined sleep state of the user, classified in A61M 21/02.
V. Claim 21-22, drawn to a system for stimulating a user comprising a first and second light and controller for controlling the first and second lights to oscillate within first and second ranges of entrainment frequencies , classified in A61M 21/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention I is to alter the brainwaves of the user by controlling a first stimulus emitter in the form of a light array and a second stimulus emitter in the form of a sound emitter, whereas, the mode of operation and effect of Invention II is to alter the brain state of the user to a desired brain state by controlling a light emitter to emit in a plurality of stages that correspond to a desired brainwave entrainment frequency.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention I is to alter the brainwaves of the user by controlling a first stimulus emitter in the form of a light array and a second stimulus emitter in the form of a sound emitter, whereas, the mode of operation and effect of Invention III is to entrain a user’s circadian rhythms but controlling an emitter to adjust spectral composition of light to change in time to match predefined natural sunrise and sunset and project light at predetermined time to stimulate the user to entrain a predetermined circadian rhythm.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention I is to alter the brainwaves of the user by controlling a first stimulus emitter in the form of a light array and a second stimulus emitter in the form of a sound emitter, whereas, the mode of operation and effect of Invention IV is to reinforce or alter a user’s sleep state by controlling an emitter based on data associated with biometric markers of the user and a desired sleep state of the user.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention I is to alter the brainwaves of the user by controlling a first stimulus emitter in the form of a light array and a second stimulus emitter in the form of a sound emitter, whereas, the mode of operation and effect of Invention V is to stimulate a user by controlling a first and second light to oscillate at a corresponding wavelength of light within first and second ranges of entrainment frequencies, respectively.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention II is to alter the brain state of the user to a desired brain state by controlling a light emitter to emit in a plurality of stages that correspond to a desired brainwave entrainment frequency, whereas, the mode of operation and effect of Invention III is to entrain a user’s circadian rhythms but controlling an emitter to adjust spectral composition of light to change in time to match predefined natural sunrise and sunset and project light at predetermined time to stimulate the user to entrain a predetermined circadian rhythm.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention II is to alter the brain state of the user to a desired brain state by controlling a light emitter to emit in a plurality of stages that correspond to a desired brainwave entrainment frequency, whereas, the mode of operation and effect of Invention IV is to reinforce or alter a user’s sleep state by controlling an emitter based on data associated with biometric markers of the user and a desired sleep state of the user.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention II is to alter the brain state of the user to a desired brain state by controlling a light emitter to emit in a plurality of stages that correspond to a desired brainwave entrainment frequency, whereas, the mode of operation and effect of Invention V is to stimulate a user by controlling a first and second light to oscillate at a corresponding wavelength of light within first and second ranges of entrainment frequencies, respectively.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention III is to entrain a user’s circadian rhythms but controlling an emitter to adjust spectral composition of light to change in time to match predefined natural sunrise and sunset and project light at predetermined time to stimulate the user to entrain a predetermined circadian rhythm, whereas, the mode of operation and effect of Invention IV is to reinforce or alter a user’s sleep state by controlling an emitter based on data associated with biometric markers of the user and a desired sleep state of the user.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention III is to entrain a user’s circadian rhythms but controlling an emitter to adjust spectral composition of light to change in time to match predefined natural sunrise and sunset and project light at predetermined time to stimulate the user to entrain a predetermined circadian rhythm, whereas, the mode of operation and effect of Invention V is to stimulate a user by controlling a first and second light to oscillate at a corresponding wavelength of light within first and second ranges of entrainment frequencies, respectively.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation and effect. The mode of operation and effect of Invention IV is to reinforce or alter a user’s sleep state by controlling an emitter based on data associated with biometric markers of the user and a desired sleep state of the user, whereas, the mode of operation and effect of Invention V is to stimulate a user by controlling a first and second light to oscillate at a corresponding wavelength of light within first and second ranges of entrainment frequencies, respectively.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(b) the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Stephen Yam on 13 April 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791